DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
1.	Claims 1, 9, and 17 have been amended.  Claims 7, 15, and 19 have been canceled.  Now claims 1-6, 8-14, 16-18, and 20 are pending in the application.    

Allowable Subject Matter
2.	Claims 1-6, 8-14, 16-18, and 20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
3.	Claims 1-6, 8-14, 16-18, and 20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the After Final Consideration Program 2.0 filing of July 21, 2022:  
4.	The prior art made of record and not relied upon failed to teach or disclose the following:
 	generating a deidentified hash corresponding to a patient identifier (PID); 
storing patient information in a deidentified registry using the deidentified hash to reference the patient information; 
obtaining, from a database, historical data indicating a previous laboratory test for the patient and a result of the previous laboratory test; 
applying a learning filter to the historical data, the current order data, or both, to produce filtered data including at least one mistakenly applied marker and comparing the filtered data to a profile associated with a disorder; 
determining, based on the at least one mistakenly applied marker, a first additional laboratory test for updating the profile, the learning filter, or both, the profile and the learning filter usable as updated over time for automatically determining future subjects of interest for the disorder; 
mapping the deidentified hash to the PID to unmask patient information stored in the deidentified registry; 
outputting, in response to the mapping and using the patient information, a notification via at least one of email, short message service, or a website to a patient computing device indicating a result of the first additional laboratory test, the notification including an invitation or request for additional testing or enrollment in a study;  
receiving, from the patient computing device, a reply to the invitation or request; 
updating a disorder registry in response to the reply received from the patient computing device; 
automatically determining one or more new data elements for the disorder based on the result of the first additional laboratory test; and
automatically training the learning filter and automatically updating the profile using the one or more new data elements and the disorder registry as updated, to improve criteria for automatically determining future subjects of interest for the disorder.
5.	The 35 U.S.C. 101 rejections of claims 1-6, 8-14, 16-18, and 20 is hereby withdrawn pursuant to the amendments filed on July 21, 2022:
See Applicant’s remarks, page 10, specifically, “The amended claims apply computer components and computer networking technology so as to improve the functioning of a computer system, providing timely test results reports using convenient transmission technologies. Applicant’s independent claims, as amended, are similar to those of, “Example 42 — Method for Transmission of Notifications When Medical Records Are Updated,” in the Office’s own guidance on subject matter eligibility. That claim was found to be directed to a method of organizing human activity under Step 2A, Prong 1, but was found to be integrated into a practical application under Step 2A, Prong 2, in part due to the claimed method reciting the automatic generation, converting, and transmission of messages over a computer network in response to records being updated. Applicant’s claims, as amended, are therefore patentable under Section 101 just as the claim in Example 42 of the Office’s guidance is patentable under Section 101”.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Decision support with clinical nomenclatures (US 10446273 B1) teaches facilitating clinical decision support and managing patient population health by health- related entities including caregivers, health care administrators, insurance providers, and patients. Embodiments of the invention provide decision support services including providing timely contextual patient information including condition risks, risk factors and relevant clinical information that are dynamically updatable; imputing missing patient information; dynamically generating assessments for obtaining additional patient information based on context; data-mining and information discovery services including discovering new knowledge; identifying or evaluating treatments or sequences of patient care actions and behaviors, and providing recommendations based on this; intelligent, adaptive decision support services including identifying critical junctures in patient care processes, such as points in time that warrant close attention by caregivers; near-real time querying across diverse health records data sources, which may use diverse Clinical nomenclatures and ontologies; improved natural language processing services; and other decision support services.
B.	SYSTEMS AND METHODS FOR MEDICAL INFORMATION ANALYSIS WITH DEIDENTIFICATION AND REIDENTIFICATION (US 20130124523 A1) teaches a medical information navigation engine is useful in association with at least one electronic health record system. The engine decouples identifying information from clinical data from electronic health records. The clinical data includes clinical narrative having discrete data and textual data. The identifying information is stored. Additionally, the identifying information is associated with a token in the clinical data. The clinical data may then be indexed. The discrete data and the textual data in the clinical data may then be mined. Mining includes extracting at least one relevant event from the discrete data and the textual data. Next, the clinical data and identifying information may be reintegrated using the token. The event associated with the mined discrete data and textual data may then be exported. The system may also provide a validation tool for users, including clinicians, to search and view clinical data. The exported event may be used to alter treatment of a patient.
C.	MEDICAL INFORMATION NAVIGATION ENGINE (MINE) SYSTEM (US 20120060216 A1) teaches a method of transacting medical information includes receiving medical information from a medical sources, identifying, mapping, and consolidating the received medical information by a back-end medical processor, providing access to specific relevant data, based on a user's security privileges, within the identified, mapped, and consolidated medical information, based on user-specific functions or roles by a front-end medical processor, and generating user-customized processed medical information to a plurality of users, with at least a portion of the user-customized processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role and each user's associated security privileges.
D.	A framework for administrative claim data to explore healthcare coordination and collaboration Uddin, Shahadat, PhD; Kelaher, Margaret, PhD; Srinivasan, Uma, PhD. Australian Health Review 40.5: 500-510. Collingwood: CSIRO. (2016) teaches previous studies have documented the application of electronic health insurance claim data for health services research purposes. In addition to administrative and billing details of healthcare services, insurance data reveal important information regarding professional interactions and/or links that emerge among healthcare service providers through, for example, informal knowledge sharing. By using details of such professional interactions and social network analysis methods, the aim of the present study was to develop a research framework to explore health care coordination and collaboration. The proposed framework was used to analyse a patient-centric care coordination network and a physician collaboration network. The usefulness of this framework and its applications in exploring collaborative efforts of different healthcare professionals and service providers is discussed.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624